Advisory Action
Applicant argues that the Office actions states that producing a CM-chitosan satisfying the DA and DS of the cited art would necessarily have the required zeta potential “without evidentiary support.” This is not found to be persuasive. The physicochemical properties of a product are aligned with their structure, so that a product having the required structure would reasonably be expected to have the recited property. Comparing the DS and DA ranges made obvious by the combination of Hazot and Chen with instant species CC-7, CC-8, and CC-9 and considering the charge balances, the examiner maintains that this would be a reasonable expectation. Furthermore, the instant specification states “it is observed that the value of the zeta potential at pH 7.5 is correlated with the molecular structure, in particular with the DS.” See page 36, lines 5-6.  
Applicant further argues that a Hazot product would be required to be positively charged (have a positive zeta potential) at physiological pH. This is not found to be persuasive. To support this argument, Applicant cites the description of a single Hazot embodiment wherein the chitosan product is used to prepare an electrostatically crosslinked scaffold with a negatively charged polymer. The teachings of Hazot are not limited to this single embodiment. It is noted that Hazot’s express suggestion of using anionically modified chitosans, such as carboxymethyl or succinyl is not consistent with this argument.  
Applicant further argues that Hazot teaches that all the chitosan derivatives would be expected to demonstrate the same results, and Applicant demonstrates that succinyl derivatives are inferior to carboxymethyl ones. This is not found to be persuasive. The comparative succinyl ones do not have the required DS. 
 Applicant further discusses the superiority of the chitosan derivatives having the recited physical properties and zeta potential. It is noted that the superiority of action is correlated with lower zeta potential, which is correlated with high DS. Chen provides a high DS product that is described as being suitable for the Hazot method. The recognition of another advantage which would flow naturally from a suggestion in the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623